      Case: 3:20-cv-00716-jdp Document #: 25 Filed: 05/27/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


LOGAN C. JONES,

       Plaintiff,

v.                                                Case No. 3:20-CV-00716-JDP

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the pa1'ties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C.          §   405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms. See Sha/ala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan

v. Sullivan, 501 U.S. 89, 97-98 (1991). On remand, an Administrative Law Judge (ALJ) will

offer Plaintiff the opportunity for a new hearing; proceed through the sequential

disability evaluation process as appropriate; evaluate any applicable listing at step three;

evaluate the opinion evidence as appropriate under the applicable regulations and rules;

obtain supplemental vocational expert testimony if warranted; and issue a new decision.

       SO ORDERED this       2-7 '{ti- day of /UM(                  , 2021.
            ~ 7).            ~~
       HonmeJames D. Peterson
       United States District Judge
